Title: From Benjamin Franklin to John Franklin, 1753
From: Franklin, Benjamin
To: Franklin, John


[1753?]
[Missing] Riding offend the Part, and occasion small Ulcers. The Bougie or Wax Candle I have heard is excellent in such Cases. But whether it be an Ulcer in the Passages or a Stone, I believe Onion Pottage may be properly taken and to advantage as it lubricates, and at the same time is a Dissolvent of Calcarious Matter. Enclosed I Send you a Letter from the Revd. Mr. Jones to me, containing one he received from Govr. Ogle on the Virtues of this kind of Pottage. When you have perused please to return. With Love to all, I am Dear Brother, Yours affectionately
B Franklin
